DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 3/30/2021. All changes made to the claims have been entered. Accordingly, Claims 9, 11-16, 18-20, 26-28, 30-33 are currently pending in the application. 

Examiner’s Note
	Examiner believes the subject matter of claims 9, 11-16, 18-20, 26-28, and 30-33 regarding “determining a N number of subframes between Category 4 Listen Before Talk (LBT) uplink (UL) transmissions in the LAA network and increasing a value of a contention window size (CWS) of all priority classes to a next higher value when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DFI) is not received before an expiration of a timer, wherein a maximum value of N is based on the timer and a transmission burst length” are not adequately disclosed in provisional 62/619,381 filed 1/19/2018 and provisional 62/619,249 filed 1/19/2018. As such Examiner considers the priority date of 1/17/2019. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 16, 28, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9, 16, and 28 discloses the subject matter of “increasing a value of a contention window size (CWS) of all priority classes to a next higher value when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DF) is not received before an expiration of a timer, wherein a maximum value of N is based on the timer and a transmission burst length”. However such subject matter of “an expiration of a timer, wherein a maximum value of N being based on the timer and a transmission burst length” do not seem to be disclosed in the Specification. The only recitation of “burst 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 15, 19, 27, 30, 31, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 30 recites the subject matter “wherein the CWS is unchanged until expiration of the timer for a same hybrid repeat request identity (HARQ_ID) reference (HARQ_IDref) upon reception of the UL grant or the AUL DFI when the CWS has already been increased upon expiration of the timer”. It is however unclear on what is meant by such subject matter. Examiner suggests clarifying such subject matter. 
Claims 12, 19, and 31, recites the subject matter “maintaining the CWS at a current value for a same hybrid automatic request identity (HARQ_ID) upon reception of the UL grant or the AUL DFI when the CWS was previously increased upon expiration of the timer
Claim 15, 27, recites the subject matter “maintaining the CWS at a same value for a same hybrid automatic repeat request identity (HARQ_ID) reference (HARQ_ID_ref) when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DFI) is received”. It is however unclear on what is meant by such subject matter. Examiner suggests clarifying such subject matter.


Examiner’s Note
	The following is based upon a priority date of 1/17/2019 in which Examiner believes the subject matter of claims 9, 11-16, 18-20, 26-28 are not adequately disclosed in 62/619381 and 62/619249.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 13, 14, 16, 20, 26, 28, 32, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2020/0275484).
Regarding claim 9, 16, 28, Xu discloses an apparatus of a user equipment (UE) to operate in a License Assisted Access (LAA) network (LAA employ uplink LBT at the UE, [0316] and [0344]) comprising;
	radio frequency (RF) circuitry configured to communicate with the LAA network; and one or more baseband processors communicatively coupled to the RF circuitry (the wireless device comprise one communication interface, at least one processor, and at least one set of program code instructions stored in non-transitory memory, [0212] and figure 3) and configured to perform operations comprising;
	determining a N number of subframes between Category 4 Listen Before Talk (LBT) uplink (UL) transmissions in the LAA network (Category 4 (e.g., LBT with random back-off with a contention window of variable size) be implemented…The size of contention window may be specified by the minimum and maximum value of N…N is used in the LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmits on the channel and N or more subframes/slots/mini-slots/TTIs have elapsed, [0314]-[0315] and [0438]-[0441] and [0429] and [0445]); and 
	increasing a value of a contention window size (CWS) of all priority classes to a next higher value when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DFI) is not received before an expiration of a timer, wherein a maximum value  (In an example, if there exist one or more previous transmissions…from the start subframe(s)/slot(s)/mini-slot(s)/TTI(s) of the previous transmission(s) of which, N or more subframes/slots/mini-slots/TTIs have elapsed and neither UL grant nor AUL-DFI was received, where N=max(Contention Window Size adjustment timer X, Ti burst length+1)…for each transmission CWp is adjusted as following: increase CWp for every priority class to the next higher allowed value and an LBT CAT4 procedure may  be performed over a longer period of time including counter operation periods and/or timer windows, [0437]-[0441] and [0454] and [0198] and [0445]). 
Regarding claim 13, 20, 32, Xu discloses the operation further comprising: 
	initiating an LBT before expiration of the timer (LBT be implemented for transmission in an LAA cell and N is used in the LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmit on the channel, [0311] and [0315] and [0454]); and 
	updating the CWS and redrawing a counter value (if CWp changes during an ongoing channel access procedure, the UE may draw a counter Ninit and applies it to the congoing channel access procedure, [0445] and [0315]) when: no UL grant or AUL DFI are received upon expiration of the timer, an UL grant is received and a new data indicator (NDI bit for an active hybrid automatic repeat request (HARQ) processes of a hybrid automatic repeat request identity (HARQ_ID) reference (HARQ ID_ref) is not toggled, or an AUL DFT is received and indicates negative acknowledgment (NACK) for neither UL grant nor AUL-DFI was received…for each transmission CWp is adjusted as following: increase CWp for every priority class to the next higher allowed value and an LBT CAT4 procedure may  be performed over a longer period of time including counter operation periods and/or timer windows, [0438]-[0441] and [0454]). 

Regarding claim 14, 26, 33, Xu discloses the operation further comprising: increasing the CWS to a next higher value for a subsequent AUL transmission when no UL grant or AUL DFI is received after a previous LBT UL transmission (In an example, if there exist one or more previous transmissions…from the start subframe(s)/slot(s)/mini-slot(s)/TTI(s) of the previous transmission(s) of which, N or more subframes/slots/mini-slots/TTIs have elapsed and neither UL grant nor AUL-DFI was received, where N=max(Contention Window Size adjustment timer X, Ti burst length+1)…for each transmission CWp is adjusted as following: increase CWp for every priority class to the next higher allowed value and an LBT CAT4 procedure may  be performed over a longer period of time including counter operation periods and/or timer windows, [0437]-[0441] and [0454]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Liu (US 2019/0149270), in further view of Pao et al. (US 2020/0100295).

Regarding claim 11, 30, Xu discloses wherein the CWS is unchanged until expiration of the timer (the UE may maintain CWp and if the UE transmits transmission using first type channel access procedures before N subframes/slots/mini-slots/TTIs have elapsed from the start of previous UL transmission burst…the CWp is unchanged, [0435] and [0439]-[0441] and [0454] and [0198] and [0445])

	Xu however fails to clearly disclose wherein the CWS is unchanged for a same hybrid automatic repeat request identity (HARQ_ID) reference (HARQ ID_ref) upon receptions of the UL grant or the AUL DFI when the CWS has already been increased upon expiration of the timer. In a similar field of endeavor, Liu discloses the CWS is unchanged for a same hybrid automatic repeat request identity (HARQ_ID) reference (HARQ_ID_ref) upon receptions of an UL grant or AUL DFI when the CWS has already been increased upon expiration of the timer (all CW sizes remain unchanged if HARQ process P is not included in the current UL grant message ([0067] and [0065]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of maintaining the contention window size based upon the reception of the UL grant comprising HARQ information as disclosed by Liu into the method comprising maintaining a contention window value CWp as disclosed by Xu in  order to improve the system and provide flexible means of adjusting or maintaining the contention window size based upon different case scenarios with respects to UL grants.
	Xu and Liu however fails to disclose resetting the timer to an initial value upon expiration of the timer. Xu however discloses if CWp changes, the UE may draw a counter Ninit and applies it to the ongoing channel access procedure ([0445]). In a similar field of endeavor, Pao discloses resetting the timer to an initial value upon expiration of the timer (the UE may start a timer TA in response to transmitting (or intending to transmit) a RAP…The UE may reset the timer TA in response to expiration of the timer TA, [0157]-[0158]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of resetting a timer upon expiration of the timer  as disclosed by Pao into the method comprising counter operation periods and/or timer windows for LBT CAT4 wherein when N subframes have elapsed, CWp is adjusted as  disclosed by Xu and Liu in  order to improve the system and provide the proper means of implementing timer windows with respects to channel access procedures and CWS.

Claim 12, 15, 19, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Liu (US 2019/0149270).
Regarding claim 12, 19, 31, Xu fails to clearly disclose maintaining the CWS at a current value for a same hybrid automatic repeat request identity (HARQ_ID) upon reception of the UL grant or the AUL DFI when the CWS was previously increased upon expiration of the timer. Xu however discloses the UE may maintain CWp ([0435]). In a similar field of endeavor, Liu discloses maintaining the CWS at a current value for a same hybrid automatic repeat request identity (HARQ_ID) upon reception of the UL grant or the AUL DFI when the CWS was previously increased upon expiration of the timer (all CW sizes remain unchanged if HARQ process P is not included in the current UL grant message ([0067] and [0065]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Regarding claim 15, 27, Xu discloses the operation further comprising: 
	redrawing a random counter value when the CWS is reset during an LBT UL transmission (if CWp changes during an ongoing channel access procedure, the UE may draw a counter Ninit and applies it to the congoing channel access procedure, [0445] and [0315]); 


	Xu fails to clearly disclose maintaining the CWS at a same value for a same hybrid automatic repeat request identity (HARQ_ID) reference (HARQ_ID_ref) when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DFI) is received. Xu however discloses the UE may maintain CWp ([0435]). In a similar field of endeavor, Liu discloses maintaining the CWS at a same value for a same hybrid automatic repeat request identity (HARQ_ID) reference (HARQ_ID_ref) when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DFI) is received (all CW sizes remain unchanged if HARQ process P is not included in the current UL grant message ([0067] and [0065]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of maintaining the contention window size based upon the current UL grant message comprising HARQ information as disclosed by Liu into the method comprising maintaining a contention window value CWp as disclosed by Xu in  order to improve the system and provide flexible means of adjusting or maintaining the contention window size based upon different case scenarios with respects to UL grants.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Pao et al. (US 2020/0100295)

Regarding claim 18, Xu discloses maintaining a value of the CWS until expiration of the timer (the UE may maintain CWp and if the UE transmits transmission using first type channel access procedures before N subframes/slots/mini-slots/TTIs have elapsed from the start of previous UL transmission burst…the CWp is unchanged, [0435] and [0439]-[0441] and [0454] and [0198] and [0445]).

	Xu however fails to disclose resetting the timer to an initial value upon expiration of the timer. Xu however discloses if CWp changes, the UE may draw a counter Ninit and applies it to the ongoing channel access procedure ([0445]). In a similar field of endeavor, Pao discloses resetting the timer to an initial value upon expiration of the timer (the UE may start a timer TA in response to transmitting (or intending to transmit) a RAP…The UE may reset the timer TA in response to expiration of the timer TA, [0157]-[0158]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of resetting a timer upon expiration of the timer as disclosed by Pao into the method comprising counter operation periods and/or timer windows for LBT CAT4 wherein when N subframes have elapsed, CWp is adjusted as disclosed by Xu in  order to improve the system and provide the proper means of implementing timer windows with respects to channel access procedures and CWS.


Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 11-16, 18-20, 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Babaei et al. (US 2020/0229227) disclosing N or more subframes have elapsed and neither UL grant nor AUL-DFI was received, where N=max (X, Ti burst length +1)…increase CWp for every priority class to the next higher value ([0500]-[0501]).
Koorapaty et al. (US 2019/0150196) disclosing sending a contention window size to the UE and signaling LBT parameters for a Cat 4 LBT scheme to a UE ([0041] and [0043] and [0098] and [0171]-[0172] and [0183]-[0186] and figure 12-14)
3GPP TSG-RAN WG1 Meeting #91; R1-1720374; Reno, USA; 27th November - 1st December 2017; Source: Ericsson; Title: on AUL Channel Access, disclosing increasing a value of the CWS of all priority classes to a next higher value when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DFI) is not received (2.1.1 CW adjustment page 2 and 3 Conclusion page 6-7). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NGUYEN H NGO/Examiner, Art Unit 2473